Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/6/2022, wherein claims 1, 6-8 and 14 were amended; and claim 5 was canceled. Claims 1-4 and 6-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the securing means [claim 8], 
the data retrieving means [claim 11], 
the refrigeration means [claim 13], and
 the housing having a second storing chamber [claim 14] 
must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: securing means in claim 8, data retrieve means in claim 11 and refrigeration means in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 7,694,811).
Regarding claims 1 and 6-7, Brown discloses a packaging device (See Fig. 3) capable of containing a plurality of medical containers, the packaging device comprising a housing (at 130/135 in Fig. 3) delimiting a storing chamber (left-side portion of cavity chamber within 130/135 in Fig. 3 that accommodates 120), said storing chamber comprising a distribution aperture (at 132) capable of allowing passage of one of said medical containers outside the housing so as to allow a user to pick up said medical container; a sharps container (at 120) positioned inside the storing chamber of the housing in a pre-use position (shown in Fig. 3), said sharps container being removable from the storing chamber so as to be put outside said housing in a collecting position (as shown in Fig. 1) wherein the sharps container allows collection of used medical containers); the sharps container being capable of containing a plurality of medical containers in the pre-use position and the sharps container comprises a spill-out window (at 129) capable of allowing medical containers to fall down from the sharps container into the storing chamber when the sharps container is moved from the pre-use position to the collecting position (depending on the orientation of the sharps container when removing it from the housing, contents of the sharps container can fall out into the storing chamber); the sharps container comprises a shutter (at 123) configured to close the spill-out window in a closing position and to allow passage of the medical containers through said spill-out window  in an opening position; and in the pre-use position, the shutter leans against a guiding slope (perimeter wall of 132) of the storing chamber; and the shutter is rotatably mounted on a wall (at 125) of the sharps container.
Regarding claim 2, Brown discloses the storing chamber of the housing comprises a guiding slope (at 123) capable of guiding medical containers towards the distribution aperture.
Regarding claim 3, Brown discloses the sharps container comprises a guiding slope (sloped wall to the left of 125 in Fig. 1) capable of guiding medical containers towards the spill-out window.
Regarding claim 4, Brown discloses the sharps container and the storing chamber have a complementary shape (See Fig. 3) over at least a portion thereof.
Regarding claim 9, Brown discloses the sharps container comprises a grasping member (perimeter wall of 135) configured to allow a user to pull out the sharps container from the storing chamber by opening 135.
Regarding claim 10, Brown discloses the housing comprises an abutment member (wall to the left of 125 in Fig. 1) protruding from the distribution aperture capable of preventing medical containers from falling down through said distribution aperture.
Regarding claim 12, Brown discloses the distribution aperture is dimensioned capable of allowing the passage of a single medical container at once.
Regarding claim 14, Brown discloses the storing chamber is a first storing chamber and the housing comprises a second storing chamber (right-side portion of cavity chamber within 130/135 in Fig. 3 that accommodates 120) separated from the first storing chamber by said guiding slope (left wall of 110), said second storing chamber having a distribution aperture (top opening at 131) allowing passage of one medical container of a second plurality of medical containers, and wherein the packaging device further comprises a second removable sharps container (at 110) configured to contain said second plurality of medical containers and comprising a spill-out window (at 111) that permits the second plurality of medical containers to fall down into the second storing chamber when the second sharps container is removed from the housing (depending on the orientation of the sharps container when removing it from the housing, contents of the sharps container can fall out into the storing chamber).
Regarding claim 15, Brown discloses the packaging device comprises the medical containers (syringes), each medical container comprising a cylindrical protection tube (syringe barrels are cylindrical tubes that protect its contents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 7,694,811) as applied to claims 5 and 1 above.
Regarding claim 8, Fig. 3 of Brown discloses the claimed invention except for the shutter of the sharps container having a securing means. However, Brown teaches a container (See 310” in Fig. 7A) comprising a shutter (370) having a securing means (lock 372) for the purpose of preventing unauthorized access to the container (column 8, lines 33-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the (Fig. 3) shutter of Brown with a securing means as taught in Fig. 7A of Brown in order to prevent unauthorized access to the sharps container.
Regarding claim 11, Brown discloses the claimed invention except for the data retrieve means. However, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a medical dispensing container with data retrieval means is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have provided the housing of Brown with data retrieval means in order to identify the amount of contents being removed from or inserted into the housing.    
Regarding claim 13, Brown discloses the claimed invention except for the refrigeration means. However, because Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a medical container with refrigeration means is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to have provided the housing of Brown with refrigeration means in order to keep the contents at the desired temperature.    


Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that regarding the objection to the drawing,  according to MPEP 608.02, Applicant is only required to "furnish a drawing where necessary for the understanding of the subject matter to be patented." Applicant submits that the above mentioned features are not necessary in the drawings for one of ordinary skill in the art to understand the subject matter to be patented. Therefore, Applicant respectfully requests withdrawal of the drawing objections.
Contrary to Applicant’s argument, the drawings are objected to since a clear understanding of the subject matter is not possible from the claim limitations or the description in the specification. Claim 8 defines a securing means, however, it is not known what type of securing means is being disclosed (e.g. exact location, size, shape, type of snap-fit element, etc.). Claim 11 defines data retrieving means, however, it is not known what type of data retrieving means is being disclosed (e.g. where is it located, size, how is it attached to the device, etc.).  Claim 13 defines refrigeration means, however, it is not known what type of refrigeration means is being disclosed (e.g. where is it located, size, shape, type, how is it attached to the device, etc.). Claim 14 defines the housing having a second storing chamber, however, it is not known what type of storing chamber is being disclosed (e.g. size, shape, specific location, etc.). The drawing objection remain proper.
Applicant argues that Brown is silent on refilling the dispensing container by using, for example, inserting and removing a container full of medical implements from the dispensing container. Therefore, Brown does not teach at least the "wherein the sharps container comprises a shutter configured to close the spill-out window in a closing position and to allow passage of the medical containers through said spill-out window in an opening position" features of claim 1.
Contrary to Applicant’s argument, as shown in Fig. 3 Brown discloses the sharps container (at 120) comprises a shutter (at 123) capable of closing the spill-out window (at 129) in a closing position and capable of allowing passage of the medical containers through said spill-out window in an opening position (as shown in Fig. 3). Regarding the intended use of the claimed invention “a shutter configured to close the spill-out window in a closing position” and “to allow passage of the medical containers through said spill-out window in an opening position”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the medical containers are not positively recited in combination with the packaging device, the packaging device of the prior art must only be capable of being used with medical containers in the manner recited in the prior art. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735